Citation Nr: 1731613	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  16-48 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for Lyme disease, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.

2. Entitlement to service connection for Rocky Mountain Spotted Fever, to include as due to exposure to contaminated water at Camp Lejeune, North Carolina.

3. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.

ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to August 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The issue of entitlement to service connection for PTSD has been recharacterized as a claim for service connection for an acquired psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

The issues of entitlement to service connection for Lyme disease, entitlement to service connection for Rocky Mountain Spotted Fever, and entitlement to service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

An unappealed February 2005 rating decision denied a claim for service connection for PTSD.  Evidence received since the unappealed February 2005 rating decision relates to prior unestablished facts.


CONCLUSION OF LAW

The February 2005 rating decision is final; new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.S. §§ 5108, 7105 (LexisNexis 2017); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO initially denied the Veteran's claim of entitlement to service connection for PTSD in a February 2005 rating decision.  The RO notified the Veteran of the rating decision via a March 2005 letter and she did not appeal or submit any evidence within one year.  Therefore, that decision is final.  See 38 U.S.C.S. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.S. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered at the time of the February 2005 rating decision included the Veteran's service treatment records (STRs), service personnel records (SPRs), and lay statements.  The claim was denied because the RO determined that (1) there was not enough evidence to substantiate the Veteran's reported stressors, and (2) the Veteran did not have a confirmed diagnosis.

Evidence received since the February 2005 rating decision consists of post-service VA and private treatment records, lay statements, and argumentation submitted on the Veteran's behalf by her representative.  This evidence is "new," as it was not previously submitted to agency decision makers.  Some of it is also "material," as it addresses the reason for the prior denial.  Specifically, in February 2015, the Veteran's father and sisters submitted statements discussing changes in the Veteran's behavior noted after the Veteran's separation from service.

Additionally, since the February 2005 denial, the Veteran has received several different mental health diagnoses.  Specifically, in a January 2011 treatment record, B.N.-a licensed independent social worker with Covenant Clinic Psychiatry-reported that the Veteran had active diagnoses of bipolar affective disorder, PTSD, and mixed personality disorder.

Similarly, as documented in an August 2014 VA mental health consultation, the clinician stated that the Veteran reported symptoms consistent with generalized anxiety disorder. 

Likewise, in a March 2016 disability benefits questionnaire (DBQ), Dr. Henderson-Galligan diagnosed the Veteran with bipolar II disorder.

In summary, as this new evidence relates to unestablished facts that are necessary to substantiate the Veteran's claim, the Board finds that new and material evidence has been received.  Accordingly, the claim will be reopened.  38 U.S.C.S. § 5108; 38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).



ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.


REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the Veteran's claims.

Records Not in the Custody of a Federal Department or Agency

In correspondence received in September 2013, the Veteran provided VA with an extensive list of non-VA treatment providers which she believed possessed records relevant to her claims.  Specifically, the Veteran stated that she had received medical treatment from: (1) People's Clinic in Waterloo, Iowa; (2) Covenant Medical Center in Waterloo, Iowa; (3) Covenant Clinic in Shell Rock, Iowa; (4) Covenant Clinic in Tripoli, Iowa; (5) Covenant Clinic in Waverly, Iowa; (6) Covenant Psychiatry in Waverly, Iowa; (7) Pathways in Waverly, Iowa; (8) Waverly Health Center in Waverly, Iowa; (9) Allen Hospital in Waverly, Iowa; (10) Denver Family Practice in Denver, Iowa; (11) Shell Rock Family Clinic in Shell Rock, Iowa; (12) University of Iowa Hospitals and Clinics in Iowa City, Iowa; (13) Heritage Dental in Waverly, Iowa; (14) United Medical Park in Waterloo, Iowa; (15) Sumner Medical Clinic in Sumner, Iowa; (16) Dr. Gregg in Waterloo, Iowa; (17) Dr. Piccirillo in Grinnell, Iowa; and (18) University of Colorado in Denver, Colorado.

In September 2014, the Veteran submitted several completed VA Form 21-4142s authorizing VA to obtain records from: (1) Dr. McCollum in Aurora, Colorado; (2) Dr. Piccirillo; (3) People's Clinic; (4) Covenant Clinic Psychiatry; (5) Allen Hospital; and (6) Covenant Medical Center.

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.S. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  38 C.F.R. § 3.159(c)(1) requires that VA make "reasonable efforts" to obtain records not in the custody of a Federal department or agency, including those in possession of State governments, local governments, and private medical care providers.  "Reasonable efforts" are generally defined as "an initial request for the records and, if the records are not received, at least one follow-up request."  Id.

Currently, the record is unclear as to whether the RO fully assisted the Veteran in obtaining treatment records from the providers listed by the Veteran on her September 2013 statement.  Additionally, there is nothing associated with the claims file indicating that the RO made a request for records after the Veteran submitted several completed VA Form 21-4142s in September 2014.  As such, the Board will remand the matter so that VA may attempt to obtain these treatment records.

Social Security Administration Records

In her March 2016 DBQ, Dr. Henderson-Galligan noted that the Veteran received disability benefits from the Social Security Administration (SSA).  However, complete documentation from SSA, including the Veteran's application and the medical records on which any decision was based, has not yet been associated with the claims file.  As those records may be relevant to the appeal, they should also be obtained prior to adjudication of the Veteran's claims.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Updated VA Treatment Records

Given the need to remand the foregoing issues to attempt to obtain records from SSA and non-federal providers, any outstanding VA treatment records should also be obtained.  Specifically, the AOJ should attempt to obtain all VA treatment records dated since September 2016.
VA Examinations

VA has not yet provided the Veteran an examination or an expert medical opinion in connection with her acquired psychiatric disorder claim.  A pair of 2010 decisions-Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010)-explain the proper inquiry for determining whether a veteran is entitled to a medical examination under 38 U.S.C.S. § 5103A(d)(2).  The Secretary shall treat an examination or opinion as being necessary to make a decision on a claim if the evidence of record before the Secretary, taking into consideration all information and lay or medical evidence, (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Part (A) requires competent medical evidence, but part (B) may be satisfied by lay evidence, even if that evidence is outweighed by more probative evidence against a nexus.

Applying the above three-part test, the Board finds that a VA examination must be obtained on remand in regard to the Veteran's claim for an acquired psychiatric disorder.  Specifically, as indicated in the body of the Board's decision, the Veteran has received the following mental health diagnoses: bipolar affective disorder; PTSD; mixed personality disorder; generalized anxiety disorder; and bipolar II disorder.  Next, in February 2015, the Veteran's father and sisters submitted statements discussing changes in the Veteran's behavior after the Veteran's separation from service.  

Lastly, the Board acknowledges that in her March 2016 DBQ, Dr. Henderson-Galligan provided an opinion linking the Veteran's current bipolar II disorder to service.  But, although she cited research in support of the Veteran's claim, Dr. Henderson-Galligan did not provide an explanatory rationale in support of her opinion that was unique to the Veteran's case.  As such, the Board finds her opinion inadequate for adjudicative purposes and, thusly, a VA examination and expert medical opinion must be obtained on remand.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Although the Board is requiring that an examination be obtained in regard to the Veteran's acquired psychiatric disorder claim, this decision does not foreclose the possibility that additional VA examinations may be obtained in regard to the Veteran's claims for Lyme disease and Rocky Mountain Spotted Fever.  However, the scheduling of additional VA examinations for Lyme disease and Rocky Mountain Spotted Fever is dependent upon the content of records obtained once VA satisfies its duty to assist.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain updated VA treatment records and associate them with the claims file.  Specifically, obtain any VA treatment records dated since September 2016.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. Ask the Veteran to identify and authorized VA to obtain any outstanding non-VA treatment records, particularly those from:

* People's Clinic in Waterloo, Iowa;
* Covenant Medical Center in Waterloo, Iowa;
* Covenant Clinic in Shell Rock, Iowa;
* Covenant Clinic in Tripoli, Iowa;
* Covenant Clinic in Waverly, Iowa;
* Covenant Psychiatry in Waverly, Iowa;
* Pathways in Waverly, Iowa;
* Waverly Health Center in Waverly, Iowa;
* Allen Hospital in Waverly, Iowa;
* Denver Family Practice in Denver, Iowa;
* Shell Rock Family Clinic in Shell Rock, Iowa;
* University of Iowa Hospitals and Clinics in Iowa City, Iowa;
* Heritage Dental in Waverly, Iowa;
* United Medical Park in Waterloo, Iowa;
* Sumner Medical Clinic in Sumner, Iowa;
* Dr. Gregg in Waterloo, Iowa;
* Dr. Piccirillo in Grinnell, Iowa;
* University of Colorado in Denver, Colorado; and
* Dr. McCollum in Aurora, Colorado.

After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

3. Obtain all records associated with any claim the Veteran filed for Social Security disability benefits, including copies of any decisions and copies of the medical records relied upon concerning that claim.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

4. After completing the above to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder.  All necessary tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  Following review of the claims file and examination of the Veteran, the examiner should address the following:

(a) Please identify all current psychiatric disorders. Please note that although the Veteran may not meet the criteria for a certain diagnosis at the present time, diagnoses made prior to and since the date of claim filing (here, April 2013) meet the criteria for a "current" diagnosis-including bipolar affective disorder; PTSD; mixed personality disorder; generalized anxiety disorder; and bipolar II disorder.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

(b) For each diagnosed psychiatric disorder, please state whether is it at least as likely as not (50 percent probability or more) that it had its onset in service, is related to the Veteran's reported in-service stressors, or is otherwise related to service.

(c) If the criteria for a diagnosis of PTSD are met, please specify the stressors supporting the diagnosis.

(d) Please state whether the record reflects whether in-service military sexual trauma (MST) occurred in this case.  If it is the examiner's opinion that MST occurred, the examiner should identify what MST markers this opinion is based upon.

In offering any opinion, the examiner should consider medical and lay evidence dated both prior to and since the filing of the claim, including:

* March 2017 argumentation submitted by the Veteran's representative;
* A March 2016 DBQ and assessment completed by Dr. Henderson-Galligan as well as the medical journal articles cited in support of Dr. Henderson-Galligan's opinion;
* February 2015 statements by the Veteran's father and sisters;
* The Veteran's statements from October and September 2014 as well as February 2012 discussing episodes of MST;
* An August 2014 VA treatment record discussing generalized anxiety disorder; 
* A January 2011 treatment summary from Covenant Clinic Psychiatry diagnosing the Veteran with bipolar affective disorder, PTSD, and mixed personality disorder; and
* A December 1977 STR wherein the Veteran complained of "boot camp tension."

A complete rationale for the opinions rendered must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

5. After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and her representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


